Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Claims 1-8, 12-13, and 15-29 are pending. Claims 5 and 15-23 have been withdrawn. Claims 1, 6, 12, 13, 24 and 27 have been amended. Claims 9-11 and 14 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, 13, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. US 2018/0166481 A1 (Wei) in view of Oyu US 2015/0206973 A1 and Ihara et al. US 2017/0200759 (Ihara). 

    PNG
    media_image1.png
    715
    925
    media_image1.png
    Greyscale

In re claim 1, Wei discloses (e.g. FIGs. 2 & 4) an image sensor, comprising:
a photodiode PD (FIG. 4) disposed in a semiconductor substrate 150 (¶ 68-74); 
a floating diffusion (see FIG. 4, diffusion node on a side of the TG opposite from the PD, that is between TG and RST) in the semiconductor substrate;
a transfer transistor TG coupling the photodiode PD to the floating diffusion (diffusion node opposite from PD, ¶ 70); and 
a device transistor (RST, SF, SEL; FIG. 4) operatively coupled to the photodiode PD by the floating diffusion (diffusion node on a side of the TG opposite from the PD) and the transfer transistor TG, the device transistor (RST, SF, SEL having gate structure 200; ¶ 71) comprising: 
two nonplanar structures (FIG. 2A) disposed in the semiconductor substrate 150 and extending in a channel length direction (along 210L) between a source 160 and a drain 160 formed in the semiconductor substrate 150 (FIG. 2B), the two nonplanar structures being bounded by two outer trench structures 120,130 formed in the semiconductor substrate 150 and extending in the channel length direction (along 210L), wherein the two nonplanar structures each comprise a plurality of sidewall portions 112,113,211,212 set apart from each other in a channel width  plane (lateral direction in FIG. 2A) perpendicular to the channel length direction (along 210L);
two isolation deposits 120,130, each being disposed within one of the two outer trench structures formed in the semiconductor substrate 150 (¶ 17); 
three gate trench structures (FIG. 2A) comprising two outer gate trench structures (trench gate portions in STI 120 and 130) and a central gate trench structure (trench gate portion in STI 250), wherein each of the two outer gate trench structures (trench gate portions in STI 120,130) is formed in a respective isolation deposit of the two isolation deposits 120,130;
a gate dielectric layer 210A disposed on the nonplanar structure of the semiconductor substrate 150; and 
a gate 210B disposed on the gate dielectric layer 210A and comprising a planar gate (portion of 210B above upper surface 116,214) and three gate fingers (trench gate portions in STIs 120,130,250), wherein the three gate fingers 210B each extending into a respective gate trench structure of the three gate trench structures (portions of gate extending into STIs 120,130,250; ¶ 36),
wherein, in the channel width plane (lateral direction in FIG. 2A), an electron channel 240 extends along the plurality of sidewall portions 112,113,211,213 of the two nonplanar structures.
Wei further discloses the gate bottoms 115,117,213 can be made to be coplanar with the bottoms of the STI (¶ 22,24,45). See FIG. 2A modified above showing the gate bottoms coplanar with the STI as disclosed by Wei. Thus, Wei teaches bottom portions (122,132 and bottom of 250) of the semiconductor substrate 150 disposed at an end 115,117,213 of each of the three gate fingers, wherein each bottom portion (122,132 and bottom of 250) has a width  corresponding to the respective gate trench structure (i.e. trench bottoms having same width as the gate finger ends 115,117,213 since they are coplanar).
Wei further discloses when gate bottom 213 is coplanar with a bottom surface of the STI, width 213W becomes a part of the gate width to increase effective gate width (¶ 45). Therefore, Wei teaches the electron channel extends along bottom portion of the semiconductor substrate disposed at an end 213 of the middle gate finger. 
Although Wei does not explicitly describe the electron channel also extending along the bottom portions 122,132 at the ends 115,117 of the two outer gate fingers (when they are made coplanar), it would be obvious to one having ordinary skill in the art to also utilize the bottoms of the two outer gates for inducing the active channel by applying an adequate bias voltage, such that the effective channel width can be further increased as disclosed being desired by Wei.
Oyu discloses (e.g. FIGs. 1, 2 & 9) a transistor having plural gate fingers in trenches 11A,11B,11C,11D defining nonplanar structures 4 formed in the channel region 5C sandwiched between source/drain regions 5A,5B (¶ 61). Oyu further disclose in addition to the side surfaces and upper surface of the nonplanar structures 4 being used as channel region, the exposed bottom surfaces of the trenches 11A-11D are also used as a channel region for increasing the effective channel width of the transistor to improve short channel effect (¶ 68). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also form channel regions along the bottoms of Wei’s outer gate fingers such that effective channel width can be increased to improve short channel effect as disclosed by Oyu.

Wei discloses any one of a reset transistor RST, a source follower transistor SF, or a selection transistor SEL can include the transistor gate structure 200 with three gate fingers extending into the substrate as shown in FIG. 2 (¶ 71). Wei does not explicitly disclose at least a portion of the photodiode is disposed beneath at least one of the three gate fingers. 
However, Ihara discloses (e.g. FIGs. 3-8) a back illuminated CMOS image sensor having transfer transistors TX, reset transistor RX, selection transistor SX, and source follower transistor DX, wherein the source follower transistor DX having a gate structure 117 with gate fingers 117a extending into the substrate (see FIG. 8A), and wherein a photodiode 110 (¶ 46) is disposed in the semiconductor substrate 100 under the source follower transistor DX, such that at least a portion of the photodiode 110 is disposed beneath at least one of the gate fingers 117a of the source follower transistor DX. Arranging the photodiode region 110 in the back of the substrate allows increased photodetection area by allowing light to be incident on the entire back surface of the substrate. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wei’s image sensor as a back side illuminated sensor by arranging the photodiode in the back of the substrate beneath the gate fingers of the source follower transistor 200 as taught by Ihara, such that photodetection area may be increased to improve sensitivity.

In re claim 2, Wei discloses (e.g. FIG. 2A) the electron channel 240 extends along top portions 116,214 of the two nonplanar structure.

In re claim 3, Wei discloses (e.g. FIG. 2A) each of the bottom portions has a bottom width B (when the three gate portions extend to the bottoms of the three STIs to be coplanar with the bottoms of STIs, ¶ 22,24,45), each of the plurality of sidewall portions 112,113,211,212 has a sidewall height H (112H,113H,211H,212H), and each of the top portions 116,214 has a top width T (116W,214W), and the electron channel 240 has an effective channel width of at least 3B+4H+2T.

In re claim 4, Wei discloses (e.g. FIG. 2A) wherein the effective channel width 240W exceeds a planar gate width of the planar gate (gate portion above top surface, ¶ 44), wherein at least a portion of the planar gate is formed on the two outer trench structures 120,130 (e.g. the gate 210 is partially formed into the STIs 120,130 and thus has upper planar portion that is formed on the STIs 120,130).

In re claim 6, Wei discloses (e.g. FIGs. 2, 4) the device transistor 200 is selected from a group consisting of a source follower transistor, a row select transistor, and a reset transistor (SF, SEL, RST, ¶ 71).  

In re claim 7, Wei discloses (e.g. FIG. 2A) wherein each sidewall portion 112,113,211,212 of the plurality of sidewall portions is oblique to each of the bottom portions.

In re claim 8, Wei discloses (e.g. FIG. 2A) wherein the gate 210B is partially disposed over the two isolation deposits 120,130. E.g. at least a portion of the gate conductor 210B is extends above the top surfaces 121,131 of the lateral isolation 120,130, and is thus considered to be “over” the top surfaces 121,131.

In re claim 12, Ihara discloses (e.g. FIGs. 5, 6, 8) the photodiode comprises a plurality of adjacent-formed doped regions (e.g. an n-type region 110 adjacent p-type regions 100,120, ¶ 46) is disposed beneath the device transistors DX (source follower transistor).

In re claim 13, Wei discloses (e.g. FIGs. 2 & 4) wherein each of the two outer trench structures 120,130 is a shallow isolation trench structure (¶ 17) configured to isolate the photodiode PD from the device transistor 200. 

In re claim 24, Wei discloses (e.g. FIGs. 2 & 4) an image sensor, comprising:
a photodiode PD (FIG. 4) electrically connectable by a transfer transistor TG to a floating diffusion (i.e. the node on the side of TG opposite from the photodiode PD in FIG. 4, corresponding to one of 160 shown in FIG. 2B);
a first shallow trench isolation structure (one of 120,130, ¶ 17) disposed in the semiconductor substrate 150 adjacent to the photodiode PD;
a second shallow trench isolation structure (the other one of 120,130, ¶ 17) disposed in the semiconductor substrate 150 adjacent to first shallow trench isolation structure 120; and
a device transistor (RST, SF, SEL having gate structure 200; ¶ 69-71) electrically connectable to the floating diffusion (e.g. node on the side of TG opposite from the photodiode PD in FIG. 4, corresponding to one of 160 shown in FIG. 2B) and disposed on an opposite side of the first shallow trench isolation structure 120,130 from the floating diffusion and the transfer transistor (one of STI 120,130 separates between the gate fingers of the transistor 200 forming RST/SR/SEL from the floating diffusion corresponding to one of 160 shown in FIG. 2B and from transfer transistor TG), wherein the device transistor 200 (RST, SF, SEL having gate structure 200; ¶ 71) comprises a planar gate (portion of 210B above upper surface 116,214) and three vertical gate electrodes (three trench gate portions in STIs 120,130,250) disposed between the first shallow trench isolation structure (e.g. 120) and the second shallow trench isolation structure (e.g. 130), 
wherein the three vertical gate electrodes (FIG. 2A) extend in a channel length direction (along 210L) between a source 160 and a drain 160 and are spaced apart in a channel width direction (lateral direction in FIG. 2A) perpendicular to the channel length direction (along 210L);
wherein the planar gate of the device transistor (portion of 210B above upper surface 116,214) is formed on a gate dielectric layer 210A formed on a first side surface 116,214 of the semiconductor substrate 150 and extending along the first side surface 116,214 of the semiconductor substrate 150 between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130;
wherein each of the three vertical gate electrodes (trench gate portions in STIs 120,130,250) extends from the planar gate (portion of 210B above upper surface) into the semiconductor substrate 150, wherein each of two outer vertical gate electrodes (trench gate portions in STIs 120,130) of the three vertical gate electrodes is disposed adjacent to one of the first shallow trench isolation structure 120 or the second shallow trench isolation structure 130,
wherein, in the channel width plane (lateral direction in FIG. 2A), a channel 240 extends through the semiconductor substrate 150 along a plurality of sidewall portions 112,113,211,213.
Wei further discloses the gate bottoms 115,117,213 can be made to be coplanar with the bottoms of the STI (¶ 22,24,45). See FIG. 2A modified above showing the gate bottoms coplanar with the STI as disclosed by Wei. Thus, Wei teaches a plurality of bottom portions (122,132 and bottom of 250) each being disposed opposite to one of the three vertical gate electrodes (e.g. trench gate conductor portions 210B in STIs 120,130,250 are opposite the bottoms 122,132 and bottom of 250 across the gate dielectric layer 210A).
Wei further discloses when gate bottom 213 is coplanar with a bottom surface of the STI, width 213W becomes a part of the gate width to increase effective gate width (¶ 45). Therefore, Wei teaches the channel extends along bottom portion opposite to the middle gate finger. 
Although Wei does not explicitly describe the channel also extending along the bottom portions 122,132 opposite to the two outer gate fingers (when they are made coplanar), it would be obvious to one having ordinary skill in the art to also utilize the bottoms of the two outer gates for inducing the active channel by applying an adequate bias voltage, such that the effective channel width can be further increased as disclosed being desired by Wei.
Oyu discloses (e.g. FIGs. 1, 2 & 9) a transistor having plural gate fingers in trenches 11A,11B,11C,11D defining nonplanar structures 4 formed in the channel region 5C sandwiched between source/drain regions 5A,5B (¶ 61). Oyu further disclose in addition to the side surfaces and upper surface of the nonplanar structures 4 being used as channel region, the exposed bottom surfaces of the trenches 11A-11D are also used as a channel region for increasing the effective channel width of the transistor to improve short channel effect (¶ 68). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also form channel regions along the bottoms of Wei’s outer gate fingers such that effective channel width can be increased to improve short channel effect as disclosed by Oyu.

Wei discloses any one of a reset transistor RST, a source follower transistor SF, or a selection transistor SEL can include the transistor gate structure 200 with three vertical gate electrodes extending into the substrate as shown in FIG. 2 (¶ 71). Wei does not explicitly disclose at least a portion of the photodiode is disposed beneath at least one of the three gate vertical gate electrodes. 
However, Ihara discloses (e.g. FIGs. 3-8) a back illuminated CMOS image sensor having transfer transistors TX, reset transistor RX, selection transistor SX, and source follower transistor DX, wherein the source follower transistor DX having a gate structure 117 with vertical gate electrodes 117a extending into the substrate (see FIG. 8A), and wherein a photodiode 110 (¶ 46) is disposed in the semiconductor substrate 100 under the source follower transistor DX, such that at least a portion of the photodiode 110 is disposed beneath at least one of the vertical gate electrodes 117a of the source follower transistor DX. Arranging the photodiode region 110 in the back of the substrate allows increased photodetection area by allowing light to be incident on the entire back surface of the substrate. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wei’s image sensor as a back side illuminated sensor by arranging the photodiode in the back of the substrate beneath the vertical gate electrodes of the source follower transistor 200 as taught by Ihara, such that photodetection area may be increased to improve sensitivity.

Wei does not explicitly disclose the image sensor comprises four photodiodes disposed in the semiconductor substrate that are electrically connected by a plurality of transfer transistors to a floating diffusion.
Ihara discloses (e.g. FIG. 12) a CMOS imager sensor having a unit structure to include four photodiodes PD1-PD4 that are electrically connected by a plurality of transfer transistors TX1-TX4 to a common floating diffusion FD (¶ 85-87). Such configuration allows multiple pixels to share the same floating diffusion and logic transistors, and thus improves pixel density as is well-known in the art. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure Wei’s CMOS image sensor to allow four photodiodes and four transfer transistors to share a floating diffusion and logic transistor as taught by Ihara to increase pixel density. 

In re claim 25, Wei discloses (e.g. FIG. 2A) wherein the planar gate (portion of 210B above upper surface) extends along the first side surface 116,214, wherein at least a portion of the planar gate (portion above upper surface) is formed on the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130.  

In re claim 26, Wei discloses (e.g. FIG. 2A) wherein the three vertical gate electrodes (trench gate portions in STIs 120,130,250) comprise a first vertical gate electrode (e.g. portion in STI 120) and a second vertical gate electrode (e.g. portion in STI 130), wherein the image sensor further comprises: 
a first trench (space in which 210B is disposed) disposed between the first shallow trench isolation structure (left portion of 120) and the second shallow trench isolation structure (right portion of 130) and adjacent to the first shallow trench isolation structure (left portion of 120), the gate dielectric layer 210A extending into the first trench covering a bottom 122 (when bottom 115 of gate 210 is coplanar with bottom 122 of trench, ¶ 22) and an inner sidewall 112 of the first trench away from the first shallow trench isolation structure (left portion of 120), the first vertical gate electrode (portion of 210B in 120) extending from the planar gate (portion of 210B above upper surface) into the first trench and on the gate dielectric layer 210A; and 
a second trench (space in which 210B is disposed) disposed between the first shallow trench isolation structure (left portion of 120) and the second shallow trench isolation structure (right portion of 130) and adjacent to the second shallow trench isolation structure (right portion of 130), the gate dielectric layer 210A extending into the second trench covering a bottom (when bottom 117 of gate 210 is coplanar with bottom 132 of trench, ¶ 24) and an inner sidewall 113 of the second trench away from the second shallow trench isolation structure (right portion of 130), the second vertical gate electrode (portion of 210B in 130) extending from the planar gate (portion of 210B above upper surface) into the second trench and on the gate dielectric layer 210A.  

In re claim 27, Wei discloses (e.g. FIGs. 2, 4) the device transistor 200 is selected from a group consisting of a source follower transistor, a row select transistor, and a reset transistor (SF, SEL, RST, ¶ 71).  

In re claim 28, Wei teaches the claimed invention including a transistor having three gate fingers and the channel extending along the bottom portions of the gate fingers (when the gate bottoms 115,117,213 are made to be coplanar with the bottoms of STI so as to increase effective channel width 240W, ¶ 22,24,45). Wei does not explicitly disclose the width of at least one of the bottom portions differs from the width of the at least one other of the bottom portions.
However, Oyu discloses (e.g. FIGs. 1, 2 & 9) a transistor having plural gate fingers in trenches 11A,11B,11C,11D for increasing the effective channel width of the transistor to improve short channel effect (¶ 68). The bottom of the two outer gate fingers in outer trenches 11A,11D are wider than the width of the inner gate fingers in inner trenches 11B,11C (see FIGs. 1, 2(a) & 9). Adjusting the width of the bottom portions would results in changing the total effective channel width. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wei’s gate fingers to include gate bottoms of different widths so as to adjust the channel width for obtaining the desired effective channel width as taught by Oyu.

In re claim 29, Wei discloses (e.g. FIG. 2A) each of bottom portion of the plurality of bottom portions has a width corresponding to a distal end 115,117,213 of the respective vertical gate electrode 210B (when the gate bottoms 115,117,213 are made to be coplanar with the bottoms of STIs, ¶ 22,24,45).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 12, 13, 24-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-17 and 24 of copending Application No. 16/830,078 in view of Wei, Oyu and Ihara. 
More specifically, claims of 16/830,078 teaches the claimed image sensor recited in claim 1, except for a floating diffusion, a transfer transistor, two gate fingers instead of three gate fingers, and that the photodiode is beneath the gate fingers. Wei teaches (e.g. FIGs. 2 and 4) an image sensor having a transfer transistor TX coupled to a floating diffusion, and device transistors SF, SEL, RST that can have a three gate finger nonplanar structure for increasing effective channel width as detailed in the rejection above. Oyu teaches forming channel along all exposed surfaces of the nonplanar structure as detailed in the rejection above. Ihara teaches forming back illuminated image sensor by arranging the photodiode beneath the gate fingers of a source follower transistors as detailed in the rejection above. Therefore, claim 1 is obvious over the claims of 16/830,078 in view of Wei, Oyu, and Ihara. 
Claim 24 is obvious over the claims of 16/830,078 in view of Wei, Oyu, and Ihara similar to claim 1. 
Dependent claims 2-4, 6-8, 12, 13, 25-29 recite limitations that are either taught by claims 1-8, 12-17 and 24 of copending Application No. 16/830,078, or obvious over Wei, Oyu or Ihara as detailed above.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
Regarding Wei, Applicant agues forming the surfaces 115,117 to be coplanar with the bottoms 122,132 does imply presence of electron channel along the surfaces 115,117 (Remark, page 12). This is not persuasive because Wei specifically form the transistor structure with gate fingers for increasing the effective gate width and effective channel width (¶ 43-47). Therefore, it would be obvious to one having ordinary skill in the art to maximize the channel/gate width as desired by Wei, by also utilizing the bottoms of the two outer gates for inducing the channel. Thus, it would be obvious to have channel extending along bottoms of the surfaces 115,117 when formed to be coplanar with the gate bottoms 122,132. This is further obvious in view of Oyu teaching a transistor having plural gate fingers wherein all available surfaces are used as channel region, including all exposed bottom surfaces of the trenches in which the gate fingers are formed (¶ 68).

Applicant’s arguments regarding the combination of Wei and Oishi are not persuasive in view of Ihara teaching (see FIG. 8A) disposing photodiode beneath gate fingers 117a of a device transistor DX (source follower transistor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. US 2018/0197910 teaches (FIG. 4) a photodiode PD disposed below recessed gate 10 of a reset transistor.
Zang et al. US 2021/0118925 teaches (FIG. 2B) a photodiode 202 disposed below recessed gates 246,248,250 of corresponding reset, source follower, or row select transistors.
Kim et al. US 2016/0056199 teaches (FIG. 12) a photodiode 730 disposed below recessed gates 540,542 of respective overflow transistor or a storage transistor.
Uchida et al. US 2021/0082974 teaches (FIG. 34) a photodiode 71 disposed below recessed gate 314 of a readout transistor.
Hu et al. US 2021/0305298 A1 teaches (FIGs. 2-4) a CMOS image sensor having a transistor with three gate fingers. 
Yanagita et al. US 2013/0140442 A1 teaches (FIG. 8A-8B) a gate structure for CMOS imager comprising gate fingers 62B-2,62B-3,62B-4 that extends into the STI 65 and substrate 61. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815